Third District Court of Appeal
                               State of Florida

                       Opinion filed February 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1581
                       Lower Tribunal No. 19-15718
                          ________________


                            Chestel Thorson,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Alberto
Milian, Judge

     Chestel Thorson, in proper person.

      Ashley Moody, Attorney General, and Michael W. Mervine, Assistant
Attorney General, for appellee.


Before LOGUE, LINDSEY, and HENDON, JJ.

     PER CURIAM.
      “The circuit court of the county in which a defendant is incarcerated

has jurisdiction to consider a petition for writ of habeas corpus when the

claims raised in the petition concern issues regarding incarceration, but not

when the claims attack the validity of the judgment or sentence.” Broom v.

State, 907 So. 2d 1261, 1262 (Fla. 3d DCA 2005) (citations omitted). “Only

the court in which the defendant was convicted and sentenced has

jurisdiction to consider collateral attacks on a judgment or sentence, and

such an attack must be brought pursuant to Rule 3.800 or 3.850, not by

petition for writ of habeas corpus.” Id. As such, neither this Court nor the

Circuit Court for the Eleventh Judicial District has jurisdiction to address the

collateral attack raised in the Petition. Accordingly, we affirm the lower

court’s order without prejudice to refiling the Petition in the court having

jurisdiction, i.e., the Circuit Court of the Twelfth Judicial Circuit, in and for

Sarasota County. See Peoples v. State, 260 So. 3d 365, 367 (Fla. 3d DCA

2018).

      Affirmed.




                                       2